Exhibit 99.2 CORPORATE PARTICIPANTS Eric Kuo Joele Frank, Wilkinson, Brimmer, Katcher - Investor Relations Neil Wilkin Optical Cable Corporation - Chairman of the Board, President and Chief Executive Officer Tracy Smith Optical Cable Corporation – Senior Vice President and Chief Financial Officer CONFERENCE CALL PARTICIPANTS Alli Crowell Intertech Group - Analyst PRESENTATION Operator Good morning. My name is Jackie, and I will be your conference operator today. At this time, I would like to welcome you to the Optical Cable Corporation second quarter 2015 earnings conference call. All lines have been placed on mute to prevent any background noise. After the speakers' remarks, there will be a question-and-answer period. (Operator Instructions) Thank you. Mr. Kuo, you may begin your conference. Eric Kuo - Joele Frank, Wilkinson, Brimmer, Katcher - Investor Relations Thanks. Good morning, and thank you all for participating on Optical Cable Corporation's second quarter of fiscal year 2015 conference call. By this time, everyone should have a copy of the earnings press release issued earlier today. If you don't have it, please visit www.occfiber.com for a copy. On the call with us today is Neil Wilkin, Chairman, President and Chief Executive Officer of OCC, and Tracy Smith, Senior Vice President and Chief Financial Officer. Before we begin, I would like to remind everyone that this call may contain forward-looking statements that involve risks and uncertainties. The actual future results of Optical Cable Corporation may differ materially due to a number of factors and risks, including, but not limited to those factors referenced in the “forward-looking statements” section of this morning's press release. These cautionary statements apply to the contents of the Internet webcast on www.occfiber.com as well as today's call. Now, I'll turn the call over to Neil Wilkin. Neil, please begin. Neil Wilkin - Optical Cable Corporation – Chairman of the Board , President and Chief Executive Officer Thank you, Eric, and good morning, everyone. I will begin the call today with a few opening remarks. Tracy will then review the second quarter results for the three-month and six-month periods ended April 30, 2015 in additional detail. After Tracy's remarks, we will answer as many of your questions as we can. As is our normal practice, we will only take questions from analysts and institutional investors during the Q&A session. We also offer individual shareholders the opportunity to submit questions in advance of our earnings call. Instructions regarding such submissions are included in our press release announcing the date and time of our earnings call. During the second quarter of fiscal 2015, we achieved sales growth in our commercial markets, but were challenged by weakness in certain specialty markets and by the strong dollar, which we believe impacted our international sales. In addition, gross profit margins for the quarter were less than expected due to the product sales mix. We continue to be confident in the underlying strength of our business and our overall market position. We believe we have the right strategies in place to drive sales growth and earnings growth. We are particularly optimistic about the opportunities we are developing as a result of investments in new product development and manufacturing capabilities. As discussed at our annual meeting of shareholders during the second quarter, OCC has a number of new product families that have been launched, including passive optical LAN family of products, the Procyon Blade high density enclosures and splice management products, designed to be paired with OCC's HC fiber cable products, the industry's first commercially available connector designed to meet the coming Category 8 copper connectivity and cabling industry standard, new harsh environment fiber optic connectors
